DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I: claims 1-7 and 12-16 in the reply filed on 10/20/2020 is acknowledged.
Claims 8-11 and 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/2020.
Claim Objections
Claims 3 and 12 are objected to because of the following informalities:
In claim 3, line 4, “when the applied magnetic field continues” should read –and wherein when the applied magnetic field continues--. 
In claim 12, line 4, “when the applied magnetic field continues” should read –and wherein when the applied magnetic field continues--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “where an element R is a rare earth element at least containing Sm,” which renders the claim indefinite, because it is unclear how “an element R” or “a rare earth element” (i.e. a single element) may contain more than the element Sm, as the language “at least containing Sm” suggests. In other words, it is unclear whether this limitation is stating that the element R is Sm, or where R is Sm and optionally additional rare earth elements. For the purposes of examination, claim 1 is given the broadest reasonable interpretation such that the limitation “where an element R is a rare earth element at least containing Sm” is interpreted as wherein R is Sm and optionally additional rare earth elements.
Claims 2-7 and 12-16 are dependent on claim 1 and are thus also rejected for the same reasons.
Claims 5 and 14 recite the limitation “C is restricted to 200 to 1000 ppm,” which renders the claims indefinite, because it is unclear whether these ppm values are ppm by mass, volume, atom, etc. For the purposes of examination, the claims are given the broadest reasonable interpretation such that the limitation “C is restricted to 200 to 1000 ppm” is interpreted as C is restricted to 200 to 1000 ppm by mass.
Claims 6 and 15 recite the limitation “O is restricted to 1000 to 5000 ppm,” which renders the claims indefinite, because it is unclear whether these ppm values are ppm by mass, volume, atom, etc. For the purposes of examination, the claims are given the broadest reasonable interpretation such that the limitation “O is restricted to 1000 to 5000 ppm” is interpreted as O is restricted to 1000 to 5000 ppm by mass.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 7, 12-13, and 16 are rejected under 35 U.S.C. 103 as unpatentable over Horiuchi et al. (US 2013/0076184), as cited in the IDS dated 8/30/2019, hereinafter “Horiuchi.”
Regarding claim 1, Horiuchi teaches a rare earth-cobalt permanent magnet with a composition comprising RpFeqMrCusCo100-p-q-r-s (R: rare earth element including Sm, M: at least one element from Zr, Ti, and Hf, 10≤p≤13.5 atomic %, 28≤q≤40 atomic %, 0.88≤r≤7.2 atomic %, 4≤s≤13.5 atomic %) (Abstract, [0014]-[0015]), which overlaps with the instantly claimed composition ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. In particular, Example 1 in Table 1 of Horiuchi teaches a magnet composition, in atomic%, of Sm11.43Fe30.11Zr1.86Cu4.87Co51.73, which converts to approximately 24.81 mass% Sm, 4.47% mass% Cu, 24.27 mass% Fe, 2.45 mass% Zr, and 44.01 mass% Co, which falls within the instantly claimed composition ranges. Horiuchi does not explicitly teach that its rare earth-cobalt 
Horiuchi teaches that the rare earth-cobalt permanent magnet has a metal structure comprising a main phase including a plurality of crystal grains and a grain boundary (see Fig. 1-2), wherein a content of Cu in the grain boundary is 1.2 times or more than a content of Cu in the crystal grains ([0035], claim 4), and wherein the grain boundary may have a Cu-M (Cu-Zr) rich phase (i.e., wherein a content of Zr in the grain boundary is higher than a content of Zr in the crystal grains) ([0029], [0032]). Horiuchi appears to depict in Fig. 2 that the grain boundary has a continuously extending shape. Note that the grain boundaries depicted in Fig. 2 appear continuous and not broken up, which reads on the grain boundary having a continuously extending shape, as instantly claimed.
Regarding claim 2, Horiuchi teaches wherein the Cu content of its rare earth-cobalt permanent magnet is 4-13.5 atomic% (Abstract), and further teaches wherein a content of Cu in the grain boundary is 1.2 times or more than a content of Cu in the crystal grains ([0035], claim 4), which overlaps with the instantly claimed range of wherein the grain boundary contains 5-45 mass% Cu. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. For example, Example 1 in Table 1 of Horiuchi teaches a magnet composition, in atomic%, of Sm11.43Fe30.11Zr1.86Cu4.87Co51.73, which converts to approximately 24.81 mass% Sm, 4.47% mass% Cu, 24.27 mass% Fe, 2.45 mass% Zr, and 44.01 mass% Co. In this example, as the Cu content in the overall magnet is 4.47 mass% Cu, and as Horuichi teaches that the content of Cu in the grain boundary is 1.2 times or more than a content of Cu in the crystal grains ([0035], claim 4), one of ordinary skill in the art would expect the Cu content in the grain boundary to be larger than 4.47 mass% in the grain boundary, which would overlap with the instantly claimed range.
11.43Fe30.11Zr1.86Cu4.87Co51.73, which converts to approximately 24.81 mass% Sm, 4.47% mass% Cu, 24.27 mass% Fe, 2.45 mass% Zr, and 44.01 mass% Co. In this example, as the Zr content in the overall magnet is 2.45 mass%, and as Horiuchi teaches that the grain boundary may have a Cu-M (Cu-Zr) rich phase ([0029], [0032]), one of ordinary skill in the art would expect the Zr content in the grain boundary to be higher than the Zr content of the overall magnet, which would overlap with the instantly claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claims 3 and 12, note that the limitations “when a specified applied magnetic field is applied in a demagnetizing field and the applied magnetic field is gradually increased, a magnetic wall comes into existence in a boundary between the plurality of crystal grains” and “when the applied magnetic field continues to be gradually increased and the applied magnetic field exceeds a critical magnetic field, the magnetic wall propagates into the crystal grain, and the critical magnetic field is equal to or more than 480 kA/m” are conditional statements (similar to if-then statements, e.g., if a specified magnetic field is applied, the instantly claimed properties would result). In other words, the contingent limitations recited in claims 3 and 12 do not positively require the permanent magnet to have the properties as claimed (i.e., a magnetic wall comes into existence in a boundary between the plurality of crystal grains, the magnetic wall propagates into the crystal grain, and the critical magnetic field is equal to or more than 480 kA/m). See MPEP 2111.04. 
However, as the rare earth-cobalt permanent magnet of Horiuchi reads on the rare earth-cobalt permanent magnets recited in claims 1-2, as discussed above, one of ordinary skill in the art would 
Regarding claims 4 and 13, Horiuchi teaches a coercive force (i.e., inherent coercive force) of 500 kA/m or more ([0058]), which overlaps with the instantly claimed range of equal to or more than 1600 kA/m. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. Note for example, Example 6 of Horiuchi has a coercive force (i.e., inherent coercive force) of 1750 kA/m (Table 2).
Regarding claims 7 and 16, Horiuchi teaches a density of 8.2g/cm3 or more ([0044]), which overlaps with the instantly claimed range of equal to or more than 8.25 g/cm3. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Horiuchi is silent as to the maximum energy product. However, the rare earth-cobalt permanent magnet of Horiuchi reads on the rare earth-cobalt permanent magnets recited in claims 1-2 (Abstract, [0014]-[0015], [0029], [0032], [0035, Fig. 1-2, claim 4), as discussed above regarding claims 1-2. Furthermore, Horiuchi teaches an overlapping inherent coercive force ([0058]), as discussed above regarding claim 4, an overlapping density ([0044]), as discussed above, and residual magnetization (Br) of 1.17-1.23 T (see examples in Table 2), which are similar to the Br values of the examples in Tables 2-4 of the instant specification, which range from 1.12-1.20. 
Thus, as the rare earth-cobalt permanent magnet of Horiuchi is of an overlapping composition and microstructure (Abstract, [0014]-[0015], [0029], [0032], [0035, Fig. 1-2, claim 4), overlapping density ([0044]) and of substantially similar magnetic properties, including inherent coercive force ([0058]) and 3 would have naturally flowed from the teachings of Horiuchi.
Claim 5-6 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi (US 2013/0076184) as applied to claims 1-4, 7, 12-13, and 16  above, and further in view of Iwasaki et al. (US 2005/0173025), hereinafter “Iwasaki.”
Regarding claims 5-6 and 14-15, Horiuchi renders obvious the rare earth-cobalt permanent magnet of claims 1-2, and discussed above. However, Horiuchi is does not explicitly teach wherein among inevitable impurities, C is restricted to 200 to 1000 ppm, as recited in claims 5 and 14, and wherein among inevitable impurities, O is restricted to 1000 to 5000 ppm.
However, in the same field of endeavor, Iwasaki teaches that it is desirable to reduce impurity elements such as oxygen and carbon to the minimum in order to prevent the impairment of magnetic properties in a rare earth sintered magnet containing Co ([0028], [0030]). In particular, Iwasaki teaches that an oxygen content of 5000 ppm or less, or more preferably 3000 ppm or less would be desirable to prevent the impairment of magnetic properties ([0030]). Note that Horiuchi teaches a rare earth sintered magnet containing Co (Abstact, [0029]) and desires performance, especially coercive force (i.e., magnetic properties) ([0015]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have limited the impurity oxygen content in the magnet of Horiuchi to 5000 ppm or less, or 3000 ppm or less, in order to prevent the impairment of magnetic properties, as taught by Iwasaki ([0030]). Note that an impurity oxygen content of 5000 ppm or less or 3000 ppm or less overlaps with the instantly claimed range of 1000-5000 ppm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. Further, Iwasaki teaches that the impurity content of O is a result effective variable wherein when the oxygen content is too large, a rare earth oxide as a non-magnetic component increases, thereby reducing magnetic 
In addition, it would have been obvious to one of ordinary skill in the art to limit the impurity C content in the magnet of Horiuchi to the minimum, as taught by Iwasaki ([0030]), in order to prevent the impairment of magnetic properties. Horiuchi modified by Iwasaki is silent as to an acceptable amount of carbon in order to prevent the impairment of magnetic properties. However, it would have been obvious to one of ordinary skill in the art to determine a suitable impurity content of C necessary to prevent impairment of magnetic properties. Such a determination would require only routine experimentation by those of ordinary skill in the art. Upon such routine experimentation, one of ordinary skill in the art would arrive at a carbon content that is the same or overlapping the instantly claimed range of 200 to 1000 ppm. Furthermore, note that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP §2144.05 (II). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY M LIANG/Examiner, Art Unit 1734